DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment/Remarks
With respect to Applicant’s arguments with respect to the prior art rejection(s), Applicant argues in Page 1:
“Claims 1, 7, and 13 have been amended to now recite that "the energy absorbing insert is arranged with the blade body such that the insert face extends completely across a width of the forward face", which Applicant respectfully submits is clearly not shown, disclosed or taught by the above references.”
The Examiner respectfully disagrees, as Sellinger discloses the energy absorbing structure 34, comprises tubes 52 that form an insert face viewed from the side which extends from the top to the bottom side of width of 22 i.e. completely across the forward face, see annotated figure 2 and discussion below.
Applicant’s amendment and/or remarks pertaining to the prior claim objections have been fully considered, and in view of the amendments, the prior claim objections have been withdrawn.
Applicant’s cancellation of Claims 6, 14, and 18 have been acknowledged, and the prior Claim rejections under 112(a) no longer apply.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7,13, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kray et al (US 2017/0130585 A1) in view of Sellinger et al (US 2018/0010614 A1) hereinafter referred to as Kray and Sellinger respectively.

    PNG
    media_image1.png
    475
    329
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    264
    747
    media_image2.png
    Greyscale

Regarding Claim 1, Kray discloses an airfoil (12, figure 1 also reproduced above) for a gas turbine engine (see Para 14 Line 3-4), comprising: 
a blade body (see airfoil 12 having a blade body, figure 2 also reproduced/annotated above) having a forward face (see 22, figure 2), a pressure side (see annotated figure 2) and a suction side (see annotated figure 2), each of the 
a leading edge sheath (30, figure 1 or 2) having a leading edge portion (36, figure 2) that is spaced apart from the forward portion (see annotated figure 2), a first arm (40, figure 2) that engages the pressure side (see annotated figure 2), and a second arm(38, figure 2) that engages the suction side (see annotated figure 2), a cavity (44, figure 2) being defined between the leading edge portion, the first arm, the second arm, and the forward portion (see annotated figure 2); and 
an energy absorbing insert (energy absorbing structure 34, figure 2) including an insert face (see insert face of tubes viewed from the side, annotated figure 2), the energy absorbing insert being disposed within the cavity (see figure 2), wherein the energy absorbing insert is arranged with the blade body such that the insert face extends completely across a width of the forward face (insert face extends from top to bottom side of width of 22 i.e. completely across a width of 22, see annotated figure 2).
Kray is silent on the energy absorbing insert being made of a non-Newtonian material. 
Sellinger relates to non-Newtonian materials in aircraft engine airfoils which is in the same field of endeavor as the claimed invention and teaches of an energy absorbing insert (see 114, figure 2 also reproduced below) being made of a non-Newtonian material (Para 32 Lines 1-2).

    PNG
    media_image3.png
    573
    331
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kray by incorporating the teachings of Sellinger and have the energy absorbing insert made of a non-Newtonian material, for the purposes of providing enhanced vibratory isolation, providing self-adjusting mechanical responses, or impact resistance following an engine incident or degrading operating conditions (see Sellinger: Para 32 Line 1-5). 
Regarding Claim 2, Kray discloses that the first arm has a first arm thickness (wing 40 has a thickness, see figure 2), the second arm has a second arm thickness (wind 38 has a thickness, see figure 2), and the leading edge portion has a leading edge thickness (see nose 36 with thickness A, figure 2).   
Regarding Claim 3, Kray discloses that at least one of the first arm thickness and the second arm thickness progressively decrease in a direction that extends from the leading edge portion towards the trailing edge (see respective wing thicknesses of 40 and 38 progressively decreasing from nose 36 towards the trailing edge of the airfoil 12, figure 2, also see Para 17 Lines 4-5).
	Regarding Claim 4, Kray discloses that the blade body is made of a composite material (fan blade may be made from nonmetallic material such as a composite system, Para 15 Lines 1-4).
	Regarding Claim 5, Kray discloses that the energy absorbing insert engages the leading edge portion, the first arm, the second arm, and the forward portion (see 34 configuration, annotated figure 2).
	Regarding Claim 7, Kray discloses a method of manufacturing an airfoil (12, figure 1), comprising: 
forming a blade body (see airfoil 12 having a blade body, figure 2) having a forward face (see 22, figure 2), a pressure side (see annotated figure 2), and a suction side (see annotated figure 2), each of the pressure side and the suction side extending between a forward portion (see annotated figure 2) and a trailing edge (24, figure 1);
providing a leading edge sheath (30, figure 1 or 2)  having a leading edge portion (36, figure 2), a first arm (40, figure 2) extending from the leading edge portion (see figure 2), and a second arm (38, figure 2) extending from the leading edge portion (see figure 2); 

joining the first arm to the pressure side and second arm to the suction side (see annotated figure 2, and where the body 32 which includes wings 40, 38 are attached i.e. joined to the airfoil 12, Para 17 Lines 9-10), such that a cavity (44, figure 2) is defined between the leading edge portion, the first arm, the second arm, and the forward portion (see annotated figure 2); and 
inserting an energy absorbing insert (see energy absorbing structure 34, figure 2) into the cavity (34 is disposed in the cavity 44, see Para 21 Lines 1-2, and figure 2), wherein the energy absorbing insert has an insert face (see insert face of tubes viewed from the side, annotated figure 2) and the energy absorbing insert is arranged with the blade body such that the insert face extends completely across a width of the forward face (insert face extends from top to bottom side of width of 22 i.e. completely across a width of 22, see annotated figure 2).
Kray is silent on the energy absorbing insert being made of a non-Newtonian material. 
Sellinger teaches of an energy absorbing insert (see 114, figure 2) being made of a non-Newtonian material (Para 32 Lines 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kray by incorporating the teachings of Sellinger and have the energy absorbing insert made of a non-Newtonian material, for the purposes of providing enhanced vibratory isolation, providing self-adjusting 
	Regarding Claim 13, Kray discloses a method of manufacturing an airfoil (12, figure 1), comprising: 
forming a blade body (see airfoil 12 having a blade body, figure 2) having a pressure side (see annotated figure 2) and a suction side (see annotated figure 2) each extending radially between a root (18, figure 1) and a tip (see top of blade 10, figure 1) and each extending between a forward portion (see annotated figure 2) and a trailing edge (24, figure 1), the forward portion defining a forward face (22, figure 2).
Kray further discloses of an energy absorbing insert (see energy absorbing structure 34, figure 2) on the forward face of the forward portion (see annotated figure 2) that extends between the root (see figure 1) and the tip (see figure 1), wherein the energy absorbing insert has an insert face (see insert face of tubes viewed from the side, annotated figure 2) and the energy absorbing insert is arranged with the blade body such that the insert face extends completely across a width of the forward face (insert face extends from top to bottom side of width of 22 i.e. completely across a width of 22, see annotated figure 2).
 Kray does not explicitly disclose the step of bonding the energy absorbing insert to the forward face, and further does not disclose the energy absorbing insert being made of a non-Newtonian material. 
Sellinger teaches of bonding an energy absorbing insert to a fan blade (see Para 34), the energy absorbing insert being made of a non-Newtonian material (see Para 32, Lines 1-2).

It would have been further been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kray by incorporating the teachings of Sellinger, and have the energy absorbing insert made of a non-Newtonian material, for the purposes of providing enhanced vibratory isolation, providing self-adjusting mechanical responses, or impact resistance following an engine incident or degrading operating conditions (see Sellinger: Para 32 Line 1-5). 
	Regarding Claim 15, Kray discloses providing a leading edge sheath (30, figure 2) having a leading edge portion (36), a first arm (40, figure 2) extending from the leading edge portion (see figure 2), and a second arm (38, figure 2) extending from the leading edge portion (see figure 2).
	Regarding Claim 16, Kray discloses joining the first arm to the pressure side and second arm to the suction side (see annotated figure 2 and where the body 32 which includes wings 40, 38 are attached i.e. joined to the airfoil 12, Para 17 Lines 9-10), such that the leading edge portion is spaced apart from the forward portion (see annotated figure 2).
	Regarding Claim 17, Kray discloses that the energy absorbing insert engages the leading edge portion, the first arm, and the second arm (see 34 configuration, annotated figure 2).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sabbir Hasan whose telephone number is (571)270-7651.  The examiner can normally be reached on Monday - Friday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Sabbir Hasan/Examiner, Art Unit 3745